Matter of Basnight v New York City Hous. Auth. (2015 NY Slip Op 07742)





Matter of Basnight v New York City Hous. Auth.


2015 NY Slip Op 07742


Decided on October 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2015

Tom, J.P., Andrias, Moskowitz, Kapnick, JJ.


15921 400274/14

[*1] In re Tyshema Basnight, et al., Petitioners-Appellants,
vNew York City Housing Authority, Respondent-Respondent.


Urban Justice Center, New York (Rajiv Jaswa of counsel), for appellants.
David I. Farber, New York City Housing Authority Law Department, New York (Laura R. Bellrose of counsel), for respondent.

Judgment, Supreme Court, New York County (Paul Wooten, J.), entered October 23, 2014, denying the petition to annul respondent's determination, dated November 6, 2013, which denied petitioner Tyshema Basnight's (petitioner) claim of succession rights to a public housing lease as a remaining family member and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The record contains substantial evidence to support the administrative determination that petitioner does not qualify as a remaining family member. Petitioner was granted written permission to reside in the subject apartment with her mother on or about October 3, 2012 (24 CFR 966.4[a][1][v]; Matter of Abdil v Martinez, 307 AD2d 238, 239 [1st Dept 2003]), and petitioner's mother passed away on November 3, 2012. Thus, petitioner did not occupy the apartment with respondent's written permission for one year prior to the death of her mother, the tenant of record (Matter of Saad v New York City Hous. Auth., 105 AD3d 672 [1st Dept 2013]). That respondent's determination might constitute a hardship for petitioner does not afford a basis for annulment (see Matter of Featherstone v Franco, 95 NY2d 550, 554 [2000]; Matter of McFarlane v New York City Hous. Auth., 9 AD3d 289, 290 [1st Dept 2004]). Petitioner's contention that the one-year requirement to succeed to a tenancy required the Hearing Officer to consider the totality of the circumstances and mitigating factors has previously been rejected and is unpreserved (Matter of Fermin v New York City Hous. Auth., 67 AD3d 433 [1st Dept 2009]). Review is confined to issues raised in the administrative proceedings (Matter of Rozmae Realty v State Div. of Hous. & Community Renewal, 160 AD2d 343 [1990], lv denied 76 NY2d 712 [1990]), and "the court may not consider arguments or evidence not contained in the administrative record" (Brusco v New York State Div. of Hous. & Community Renewal, 170 AD2d 184, 185 [1991], appeal dismissed 77 NY2d 939 [1991], cert denied 502 US 857 [1991]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2015
CLERK